Citation Nr: 0740881	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  03-32 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for a right hip 
disability secondary to bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida in which the RO denied the 
benefits sought on appeal. See also September 2003 rating 
decision (Decision Review Officer confirmed denials of 
service connection).  The appellant, who had active service 
from February 1970 to February 1972, appealed that decision 
to the BVA.  Thereafter, the RO referred the case to the 
Board for appellate review.    
 
In June 2006, a hearing was held at the RO before the 
undersigned Veterans Law Judge.  Thereafter, the Board 
remanded the case for further development in November 2006.  
The requested development has been completed.  As such, the 
case has been returned to the Board for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A preexisting bronchial asthma disorder did not worsen 
during service.

3.  A right hip disorder was not manifested in service or 
within one year of separation from service; and is not shown 
to be causally or etiologically related to service or to a 
service-connected disability.  



CONCLUSIONS OF LAW

1.  Bronchial asthma was not incurred in or aggravated during 
service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2007).

2.  A right hip disorder was not incurred in or aggravated by 
service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to or the result of a 
service-connected disease or injury. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claims of entitlement to 
service connection for bronchial asthma and a right hip 
disability secondary to bronchial asthma, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).

Prior to the adjudication of the appellant's claims, a letter 
dated in January 2001 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claims.  The 
January 2001 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claims; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  In addition, the appellant was 
provided additional VCAA letters in February 2003 and 
September 2005, which also informed him of what was necessary 
to substantiate his claims.  Subsequent to receipt of these 
notices, the appellant's claims were readjudicated and the 
appellant was provided Supplemental Statements of the Case 
dated in December 2004, January 2006 and July 2007, 
respectively. See Mayfield  v. Nicholson, No. 2007-7130, 2007 
WL 2694606 (Fed. Cir. Sept. 17, 2007) [Mayfield III].

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The appellant was also 
afforded a VA examination in April 2007 in connection with 
his claims. 38 C.F.R. § 3.159(c)(4).  An addendum VA medical 
opinion was associated with the claims file in June 2007.

The Board observes that prior to the recertification of the 
appellant's claims, the RO essentially notified the appellant 
of the Dingess/Hartman v. Nicholson case, including an 
explanation of disability ratings and effective dates. See 
December 2006 and March 2007 letters from the Appeals 
Management Center to the appellant; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the 
Board has concluded that the preponderance of the evidence is 
against the appellant's claims of entitlement to service 
connection, any questions as to the appropriate disability 
ratings or effective dates to be assigned to those claims are 
rendered moot, and no further notice is needed. Id.  

B.  Service connection for bronchial asthma

The appellant has been diagnosed with bronchial asthma. See 
February 1999 private medical records; April 2007 VA 
examination report.  He contends that he developed bronchial 
asthma in service due in part to the training and physical 
exercises required in service, as well as the change in 
climate he experienced. June 2006 BVA hearing transcript, 
pgs. 3-4.  Although the appellant acknowledges that he 
experienced breathing problems prior to his entrance into 
service, he contends that these problems did not rise to the 
level of a preexisting asthma condition.  Specifically, the 
appellant reports that he had no significant health issues, 
including respiratory problems, prior to entering service and 
was never diagnosed with asthma before service. Id., p. 3.  
As such, he seeks service connection on the basis that his 
current bronchial asthma disorder actually manifested during 
his period of service.  

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board concludes, as 
will be explained below, that the preponderance of the 
evidence is against the claim and the appeal will therefore 
be denied.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service. 38 C.F.R. § 3.306(b)(1).

Furthermore, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled into 
service, except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service. See  
38 U.S.C.A. § 1111.  

In this case, the presumption of soundness is at issue since 
the appellant contends that he did not have bronchial asthma 
when he entered military service in 1970; and argues that his 
service medical records support his claim.  In this regard, a 
review of the appellant's service medical records shows that 
the appellant had a normal lung and chest evaluation during 
his physical induction examination in December 1969; and that 
while the appellant reported a history of hay fever, asthma 
and other respiratory problems in the Report of Medical 
History portion of that examination, a notation on that form 
indicates that the appellant had bronchitis, not asthma; and 
that the asthma reported by the appellant was not "doc."  In 
fact, the appellant's service examiner specifically indicated 
that the appellant had occasional bronchitis but did not have 
asthma, and that his bronchitis was not considered 
disqualifying for military service. See December 1969 report 
of medical examination; December 1969 report of medical 
history form.  Thus, the appellant is correct in his 
assertion that the specific medical disorder of asthma was 
not noted at the time of his examination, acceptance and 
enrollment into service.  As such, the presumption of 
soundness applies to his case.  The burden of proof therefore 
is on VA to rebut the presumption of soundness by producing 
clear and unmistakable evidence both that: (1) a disability 
existed prior to service; and (2) that it was not aggravated 
during service. Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993); VAOPGCPREC 3-03 (July 16, 2003).  If both prongs are 
not met, the presumption of soundness at entry is not 
rebutted.  
  
As to the first prong, whether there is clear and 
unmistakable error of preexistence of a disability, the Board 
observes that the determination of whether there is clear and 
unmistakable evidence that a disability existed prior to 
service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof." See 38 C.F.R. § 3.304(b)(1).  In this 
case, the Board finds that there is clear and unmistakable 
evidence contained in the claims file that rebuts the first 
prong of the presumption of soundness test; and this evidence 
consists of the appellant's statements and testimony, his 
service medical records and his post-service medical records.  

In this regard, the Board observes that the appellant clearly 
experienced symptomatology associated with asthma prior to 
service, even if the specific medical condition of asthma was 
not diagnosed.  The appellant testified during his BVA 
hearing that he had problems breathing from the time he was a 
child until the time he entered service. June 2006 BVA 
hearing transcript, pgs. 9-11.  Post-service medical records 
corroborate the appellant's statements in that the appellant 
reported to his medical providers that he first began having 
bronchial asthma at the age of eight and that he had received 
treatments on various occasions in emergency rooms and 
clinics for this disorder. See private medical records dated 
in November 1986.  The records indicate that the appellant's 
bronchial asthma symptoms became progressively worse as the 
appellant got older, particularly during his late teenage 
years prior to entering service. Id.  In fact, the appellant 
reported that he specifically experienced difficulty 
breathing at a job prior to his entrance into service; and 
that he described these symptoms as asthma on his service 
examination form. June 2006 BVA hearing transcript, p. 3; 
December 1969 report of medical history form.  While the 
service entrance officer apparently felt there the appellant 
was incorrect in the information that he was reporting, the 
Board notes, however, that the appellant (1) was hospitalized 
within one month of service with an acute respiratory 
infection and pneumonia and (2) placed on a physical profile 
five months later on the basis that he had chronic, allergic 
bronchial asthma and perennial allergic rhinitis with 
seasonal pollenosis, both found to have existed prior to 
service. See March 1970 service hospitalization records; DA 
Form 3349 dated in July 1970.  The appellant's change of 
profile appears to have remained in effect until his 
discharge from service in February 1972. See February 1972 
report of medical examination.  Thus, while the appellant may 
not have been diagnosed with asthma prior to service, the 
evidence clearly indicates that he thought he had asthma 
prior to service and that he experienced symptomatology 
associated with asthma well-before, immediately prior to and 
during his period of service. Id.  

Additional evidence in support of the finding that the 
appellant's bronchial asthma existed prior to service is an 
April 2007 VA opinion contained in the claims file.  The 
medical examiner that performed the April 2007 examination 
obtained a history from the appellant, performed a physical 
examination and reviewed the appellant's entire claims file.  
Thereafter, the examiner diagnosed the appellant with 
bronchial asthma that he found more likely than not existed 
prior to military service. April 2007 VA examination report, 
p. 2.  Based upon this persuasive and uncontroverted medical 
opinion, in conjunction with the appellant's testimony and 
his service and post-service medical records, the Board finds 
that there is clear and unmistakable evidence of record that 
the appellant had bronchial asthma prior to his entrance into 
service.  Thus, the Board concludes that the first prong of 
the presumption of soundness has been rebutted.

As to the second prong, whether there is clear and 
unmistakable evidence that the veteran's preexisting asthma 
disorder was not aggravated during service, the Board 
observes that a preexisting disability will be considered to 
have been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase is due to the natural progress of the 
disease.

In this matter, the appellant's overall service medical 
records do not support a finding that the appellant's 
preexisting asthma disorder permanently worsened during 
service.  In making this determination, the Board 
acknowledges that these records document that the appellant 
experienced respiratory problems in March 1970 (one month 
after he entered service) for which he was hospitalized for 
three days. See service hospitalization records.  While the 
appellant was not placed on profile at that time, the claims 
file contains a copy of the service department physical 
profile report discussed above diagnosing the appellant with 
chronic bronchial asthma and perennial allergic rhinitis in 
July 1970.  This profile remained in place until the 
appellant separated from service in February 1972.  However, 
while the above-referenced evidence indicates that the 
appellant was diagnosed and treated for an acute respiratory 
episode in service and was placed on profile, the Board 
observes that there is no subsequent medical evidence 
contained in the appellant's service file indicating that the 
appellant experienced, complained of or received treatment 
for asthma or other respiratory problems after July 1970.  In 
making this observation, the Board acknowledges the 
appellant's assertions that he was hospitalized on another 
occasion during service for lung problems associated with his 
asthma. November 2003 statement in support of claim; June 
2006 BVA hearing transcript.  However, a search for these 
hospitalization and treatment records has been negative. See 
June 2006 BVA hearing transcript, p. 5; November 2006 BVA 
decision; request and response to request for clinical 
records of hospitalization at Fort Gordon, Georgia.    

Additional evidence against a finding of aggravation consists 
of the appellant's service separation examination report. See 
February 1972 report of medical examination and report of 
medical history.  At the time of his discharge from service, 
the appellant reported the same medical history that he 
provided during his entrance examination; and the clinical 
examination of his lungs was once again normal.  While the 
examiner at that time noted that the appellant had a physical 
limitation profile due to bronchial asthma, the Board 
observes that the symptomatology upon which this profile was 
based appears to be completely consistent with the 
appellant's pre-service symptoms, particularly the symptoms 
noted on his entrance examination.  Thus, while the diagnosis 
may have changed, the symptoms related to the appellant's 
breathing problems had not.  Therefore, these records do not 
provide any evidence that the appellant's bronchial asthma 
worsened in severity during service.  

Post-service medical records also do not indicate that the 
appellant's asthma disorder worsened, much less was 
aggravated, during his time in service.  In fact, the first 
post-service medical evidence of record reflecting treatment 
for asthma is not dated until 1986, over ten years after the 
appellant separated from service. See private medical records 
dated in November 1986.  These medical records note that the 
appellant was the owner of his own cabinet business after his 
separation from service; and that he was exposed to lacquer, 
enamel and dust in performing his employment duties. Id.; 
February 1999 private medical records.  They report that the 
appellant's employment in cabinet making had seriously 
aggravated his respiratory condition due to the materials he 
worked with and his underlying sensitivities to them. Id.  

Additional evidence against a finding of aggravation consists 
of the above-referenced April 2007 VA examination report, in 
which the examiner diagnosed the appellant with bronchial 
asthma that preexisted service.  In addressing the issues of 
whether the appellant's asthma had either been exacerbated 
during his military service or increased in severity due to 
the natural progression of the disorder, the examiner 
indicated that he was unable to answer these questions 
without resorting to speculation. April 2007 VA examination 
report, p. 2.  The law does not permit service connection 
based upon speculative or conjectural medical opinions on 
etiology. See generally Morris v. West, 13 Vet. App. 94, 97 
(1999); Bloom v. West, 12 Vet. App. 185, 186-87 (1999).  
Accordingly, the Board finds that this opinion, in 
conjunction with the other evidence discussed above, 
constitutes clear and unmistakable evidence that the 
appellant's preexisting bronchial asthma disorder was not 
aggravated during service.  Therefore, the Board concludes 
that the presumption of soundness has been rebutted in this 
case. See VAOPGCPREC 3-03.  There is no doubt to be resolved.

The Board also notes that the analysis for determining 
aggravation for purposes of rebutting the presumption of 
soundness mimic the general standard of aggravation.  More 
specifically, since there is clear and unmistakable evidence 
that an asthma disorder was not aggravated during service for 
the purpose of rebutting the presumption of soundness (38 
U.S.C.A. §§ 1111, 1137), it necessarily follows that an 
asthma disorder was not, in fact, aggravated during service. 
See 38 U.S.C.A. §§ 1110, 1131.  Therefore, the appellant's 
appeal as to this issue must be denied.  



C.  Service connection for a right hip disability 

In addition to requesting service connection for bronchial 
asthma, the appellant seeks service connection for a right 
hip disability he contends developed secondary to his 
bronchial asthma disorder. February 2002 statement in support 
of claim; June 2006 BVA hearing transcript.  Service 
connection may be established for a disability that is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered part of the original 
condition. Id.  The United States Court of Appeals for 
Veterans Claims (the "Court") has further held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation. Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. Id.

The evidence of record clearly shows that in addition to 
bronchial asthma, the appellant has been diagnosed with 
avascular necrosis of the right femoral head and degenerative 
arthritis for which he underwent a total right hip 
arthroplasty (April 1990 and May 1990 private medical 
records; June 2007 VA addendum report).  However, the Board 
has found that the appellant's bronchial asthma is not 
related to service (as discussed in section B of this 
opinion).  Thus, while the first element of the secondary 
service-connection test has been met in the case, the second 
element of the test has not. See also June 2007 VA addendum 
report (examiner opined that it would be speculative to 
relate the appellant's hip condition to either the 
appellant's asthma or the medications he takes for his 
asthma).  Therefore, service connection for a right hip 
disorder on a secondary basis to a bronchial asthma disorder 
must be denied.    

In addition, the Board observes that the appellant's service 
medical records show no evidence of complaints, treatment or 
diagnosis pertaining to the appellant's right hip. See 
service medical records; February 1972 report of medical 
examination and report of medical history.  Such disability 
was not shown for many years after service; and the record 
contains no competent evidence of an etiological relationship 
between the appellant's military service and his right hip 
disorder.  Therefore, service connection on either a direct 
basis or a presumptive basis is also not warranted.  

D.  Conclusion

Therefore, for the reasons discussed above, the Board finds 
that the preponderance of the evidence is against the 
appellant's claims of entitlement to service connection for 
bronchial asthma and a right hip disability.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as a preponderance of the 
evidence against the appellant's claims, the doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

Service connection for bronchial asthma is denied.

Service connection for a right hip disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


